            Case 2:19-cr-00231-WBS Document 181 Filed 08/19/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   DAVID W. SPENCER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                             IN THE UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-0231-WBS
12
                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                     TIME PERIODS UNDER SPEEDY TRIAL ACT;
                          v.                           FINDINGS AND ORDER
14
     JOSE ENCARNACION MAYO RODRIGUEZ,                  DATE: August 23, 2021
15   SYLVIA ZAMBRANO,                                  TIME: 9:00 a.m.
     MARIA LUISA ESCAMILLA-LOPEZ,                      COURT: Hon. William B. Shubb
16   JUAN CHAVARRIA,
     JUAN RAMON LOPEZ,
17   NEREYDA ALVAREZ,
     CHARLES JAMES BILLINGSLEY, JR.,
18
                                Defendants.
19

20
21                                            STIPULATION

22         1.     By previous order, this matter was set for status on August 23, 2021.

23         2.     By this stipulation, defendants now move to continue the status conference until

24 December 6, 2021 at 9:00 a.m., and to exclude time between August 23, 2021, and December 6, 2021,

25 under Local Code T4.

26         3.     The parties agree and stipulate, and request that the Court find the following:

27                a)      The government has represented that the discovery associated with this case

28         includes over 4400 pages of documents, including investigative reports, photographs, cell phone


      STIPULATION REGARDING EXCLUDABLE TIME            1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 2:19-cr-00231-WBS Document 181 Filed 08/19/21 Page 2 of 4


 1        records, and other materials, as well as numerous audio and video recordings. All of this

 2        discovery has been either produced directly to counsel and/or made available for inspection and

 3        copying.

 4               b)      Many of the events at issue in the case occurred in San Joaquin County, with

 5        additional matters occurring in Southern California and the San Francisco Bay Area. Defense

 6        investigation into the charged events can fairly be characterized as state-wide in scope.

 7               c)      During most of the period that this case has been pending national events related

 8        to the spread of COVID-19 occurred. Federal and state authorities have issued directives

 9        designed to address the pandemic. These directives have hampered the ability of the defense to

10        conduct investigation as to potential defenses in this matter. Additional time is therefore required

11        for defense investigation into matters charged in the Indictment.

12               d)      On or about August 16, 2021, defendant Juan Chavarria retained new counsel,

13        Clemente Jimenez, to represent him in this matter due to a potential conflict identified by

14        defendant Chavarria’s existing counsel, Armando Villapudua. Mr. Jimenez filed a substitution

15        of counsel on August 17, 2021 (ECF No. 179).

16               e)      Counsel for defendants desire additional time to conduct factual investigation and

17        legal research into potential defenses and trial and sentencing issues, to review the discovery, to

18        consult with their clients, and to otherwise prepare for trial.

19               f)      Counsel for defendants believe that failure to grant the above-requested

20        continuance would deny them the reasonable time necessary for effective preparation, taking into

21        account the exercise of due diligence.

22               g)      The government does not object to the continuance.

23               h)      Based on the above-stated findings, the ends of justice served by continuing the

24        case as requested outweigh the interest of the public and the defendant in a trial within the

25        original date prescribed by the Speedy Trial Act.

26               i)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27        et seq., within which trial must commence, the time period of August 23, 2021 to December 6,

28        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

     STIPULATION REGARDING EXCLUDABLE TIME               2
30   PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00231-WBS Document 181 Filed 08/19/21 Page 3 of 4


 1          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 2          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 3          interest of the public and the defendant in a speedy trial.

 4          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8

 9
     Dated: August 17, 2021                                   PHILLIP A. TALBERT
10                                                            Acting United States Attorney
11
                                                              /s/ DAVID W. SPENCER
12                                                            DAVID W. SPENCER
                                                              Assistant United States Attorney
13

14

15 Dated: August 17, 2021                                  _/s/ Todd D. Leras__________
                                                           TODD D. LERAS
16                                                         Law Office of Todd D. Leras
                                                           Attorney for defendant Jose Encarnacion
17                                                            Mayo Rodriguez
18

19 Dated: August 17, 2021                                  _/s/ Christopher R. Cosca____
                                                           CHRISTOPHER R. COSCA
20                                                         Christopher R. Cosca, Attorney-at-Law
                                                           Attorney for defendant Sylvia Zambrano
21

22
     Dated: August 17, 2021                                _/s/ Dina Lee Santos________
23                                                         DINA LEE SANTOS
                                                           Law Offices of Dina L. Santos
24                                                         Attorney for defendant Maria Luisa Escamilla-
                                                              Lopez
25

26 Dated: August 17, 2021                                  _/s/ Clemente Jimenez ____
                                                           CLEMENTE JIMENEZ
27                                                         Law Office of Clemente M. Jimenez
                                                           Attorney for defendant Juan Chavarria
28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00231-WBS Document 181 Filed 08/19/21 Page 4 of 4


 1 Dated: August 17, 2021                         _/s/ Phillip Cozens__________
                                                  PHILLIP COZENS
 2                                                Phillip Cozens, Attorney-at-Law
                                                  Attorney for defendant Juan Ramon Lopez
 3

 4 Dated: August 17, 2021                         _/s/ David M. Garland_______
 5                                                DAVID M. GARLAND
                                                  Law Office of David Garland
 6                                                Attorney for defendant Nereyda Alvarez

 7
     Dated: August 17, 2021                       _/s/ Johnny L. Griffin, III____
 8                                                JOHNNY L. GRIFFIN, III
                                                  Law Offices of Johnny L. Griffin, III
 9                                                Attorney for defendant Charles J. Billingsley, Jr.
10

11

12
                                         FINDINGS AND ORDER
13
           IT IS SO FOUND AND ORDERED.
14
           Dated: August 18, 2021
15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      4
30    PERIODS UNDER SPEEDY TRIAL ACT
